Citation Nr: 0601052	
Decision Date: 01/13/06    Archive Date: 01/19/06

DOCKET NO.  97-29 151A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for post-traumatic stress disorder (PTSD), prior to 
April 26, 2000.

2.  Entitlement to a higher initial evaluation for PTSD, 
currently evaluated as 30 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968, including combat service in the Republic of Vietnam, 
and his decorations include the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York, that granted service connection for 
PTSD and assigned an initial 10 percent evaluation, effective 
May 16, 1996.  The veteran perfected a timely appeal of this 
determination to the Board.

In July 2003, the RO established the veteran's entitlement to 
an initial 30 percent rating, effective April 26, 2000.  
Because the increase in the evaluation of the veteran's PTSD 
to 30 percent does not represent the maximum rating available 
for the condition, and since it is effective April 26, 2000, 
the veteran's claim challenging the propriety of the initial 
evaluations remains in appellate status, and the Board has 
identified the claim as separate issues as indicated on the 
title page.  See AB v. Brown, 6 Vet. App. 35 (1993); see also 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

On his September 1997 Substantive Appeal, on VA Form 9, the 
veteran requested the opportunity to testify at a hearing 
conducted before a Member of the Board (now known as a 
Veterans Law Judge) at the local VA office.  In a signed 
August 2005 statement, however, the veteran specifically 
withdrew that request.  Accordingly, the Board finds that 
there is no pending request for a Board hearing.  See 
38 C.F.R. § 20.704 (2005).


FINDINGS OF FACT

1.  Neither the former criteria for evaluating psychiatric 
disabilities, in effect when the veteran filed his claim of 
service connection for PTSD on May 16, 1996, nor the revised 
criteria, which became effective November 7, 1996, are more 
favorable to the veteran's claim.

2.  Resolving all reasonable doubt in the veteran's favor, 
since May 16, 1996, his PTSD has severely impaired his 
ability to establish and maintain effective or favorable 
relationships with people and the disability was of such 
severity and persistence that it resulted in severe 
impairment in the ability to obtain or retain employment

3.  Since May 16, 1996, the veteran has been married and 
employed, and the preponderance of the evidence demonstrates 
that total social and/or industrial impairment was not shown.

4.  Since November 7, 1996, the preponderance of the evidence 
shows that the veteran's PTSD was not productive of total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.


CONCLUSION OF LAW

The criteria for an initial evaluation 70 percent for PTSD, 
effective May 16, 1996, have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.16(c), 4.126, 4.129, 4.130, 4.132, Diagnostic Code 9411 
(1996 & 2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a claimant in the development 
of a claim.  Guidelines for the implementation of the VCAA 
that amended VA regulations were published in the Federal 
Register in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  The Board finds that all relevant 
evidence has been obtained with regard to the veteran's 
challenge to the propriety of the initial 10 and 30 percent 
evaluations assigned for his PTSD, and that the requirements 
of the VCAA have been satisfied.

The VCAA and its implementing regulations set forth VA's 
amended duties to notify and assist a claimant in developing 
information and evidence necessary to substantiate a claim.  
With regard to the former duty, under 38 U.S.C.A. § 5103, VA 
must notify the claimant of the information and evidence not 
of record that is necessary to substantiate the claim, which 
information and evidence that VA will seek to provide and 
which information and evidence the claimant is expected to 
provide.  Furthermore, in compliance with 38 C.F.R. 
§ 3.159(b), the notification should include the request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The veteran and his representative have been afforded an SOC 
and numerous Supplemental Statements of the Case (SSOCs) that 
provided notice of the law and regulations, as well as the 
reasons and bases for the RO's determinations.  By way of 
these documents, VA carefully advised him of the information 
and evidence necessary to substantiate his claim and the 
importance of doing so.  Id.  In doing so, the RO advised the 
veteran of the former and revised criteria for rating 
psychiatric disabilities.  In light of the foregoing, the 
veteran was effectively furnished notice of the type of 
evidence that he needed to send to VA, as well as the types 
of evidence VA would assist him in obtaining, ensuring the 
essential fairness of the adjudication.  See Mayfield v. 
Nicholson, 19 Vet. App. at 119.  Moreover, he has not 
asserted that he was prejudiced in any way by the notice 
provided by VA during the course of this appeal.  See 
Mayfield; Pelegrini.  

For these reasons, the notices contained in VA's numerous 
communications to the veteran, whether they were the RO's 
rating decision, the SOC, or the SSOCs, when cobbled 
together, see Mayfield, substantially complied with the 
specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (identifying the evidence to substantiate the 
claim and the relative duties of VA and the claimant to 
obtain evidence); Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice); 
and 38 C.F.R. § 3.159(b) (the content of the notice 
requirement pertaining to "any evidence" in the claimant's 
possession or a similar request to that effect).  

The Board points out that the VCAA only requires that VA 
satisfy its duty to notify, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard; Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(2005) (harmless error).  Therefore, any error with respect 
to the timing of the VCAA notices, as well as any error in 
not providing a single notice to the veteran covering all 
content requirements, was harmless.  See 38 C.F.R. § 20.1102; 
see also Mayfield, 19 Vet. App. at 123.

As to VA's duty to assist, the Board observes that VA has 
associated with the claims folder the veteran's service 
medical records and voluminous pertinent records of the 
veteran's post-service private and VA care.  In addition, 
numerous lay statements prepared by the veteran and his 
spouse have been associated with the claims folder.  Further, 
in May 1996, January 1998, June 2003 and April 2004, VA 
afforded the veteran formal VA psychiatric examination to 
assess the nature, extent and severity of his PTSD.  In 
addition, The American Legion has offered written argument in 
support of these claims on multiple occasions.

In light of the foregoing, and especially given the Board's 
determination that the veteran's PTSD warrants an initial 70 
percent evaluation, the Board finds that the veteran has been 
provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time, 
without a remand of the case to the RO for providing 
additional assistance to the veteran or to give his 
representative another opportunity to present additional 
evidence and/or argument because the essential fairness of 
the adjudication was maintained.  See Mayfield; see also 
Bernard v. Brown, supra.  In this case, any further 
development would be futile, and that there is no possibility 
that additional assistance would further aid him in 
substantiating his claim.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Background

The veteran served in combat in Vietnam, and on May 16, 1996, 
he filed a claim seeking service connection for PTSD.  A May 
1996 VA outpatient treatment record reflects that the veteran 
described several Vietnam combat-related stressors.  This 
entry also reflects that he reported having trouble 
concentrating, an exaggerated startle response, marital 
problems, no friends and few acquaintances.  The impression 
was rule out PTSD/stress.

In July 1996, he was afforded a formal VA psychiatric 
examination.  During the interview the veteran complained of 
having flashbacks and intrusive recollections of his Vietnam 
experiences.  Further, he reported that he avoided engaging 
in activities that reminded him of his service there.  The 
veteran explained that certain sounds and smells of stimuli 
similar to those to which he was exposed in Vietnam triggered 
flashbacks of his Vietnam stressors.  The mental status 
examination revealed that he was hypervigilant.  The 
psychiatrist described the veteran's affect and mood as 
depressed.  The mental status examination further disclosed 
that the veteran did not exhibit delusions or hallucinations, 
and he denied having homicidal ideations.  His recent memory 
was impaired and the physician diagnosed the veteran as 
having PTSD; he estimated that his Global Assessment of 
Functioning (GAF) score was 36.

Based on the above, in a July 1996 rating decision, the RO 
granted service connection for PTSD and assigned an initial 
10 percent rating under Diagnostic Code 9411, effective May 
16, 1996.

In a January 1997 report, the veteran's treating counselor at 
Catholic Charities indicated that she had treated the veteran 
since June 1996 and reported that his chronic PTSD had 
"greatly affected his ability to function."  The 
psychologist recounted that the veteran once physically 
struck a co-worker and stated that although he was employed 
on a full-time basis, he had numerous work-related, 
interpersonal conflicts, including anger outbursts and 
attendance problems.  She added that the veteran's would have 
advanced considerably further if not for his PTSD.

With regard to his psychiatric symptoms, the examiner 
reported that, despite performing "regular exercises" to 
relieve his agitation and anxiety, the veteran had 
considerable difficulty maintaining effective relationships.  
The examiner, Dr. Janet N. Gaedden, further stated that he 
had few friends as a consequence of the disability, and had 
severe depressive episodes, during which time he was unable 
to function.  During these times, she stated that he was 
lethargic, hopeless, fatigued and suicidal.

The veteran perfected an appeal, and in November 1997, he 
testified at a hearing held before a hearing officer at the 
RO.  During the proceeding, the veteran reported that he 
suffered from a great deal of tension that was productive of 
employment-related problems.  He explained that he was often 
hostile and had panic attacks and anxiety; however, he 
indicated that his most severe psychiatric symptom was his 
severe depression, which was accompanied by suicidal 
ideation.  The veteran also reported that during episodes 
when he has difficulty controlling his anger he has struck 
his daughter and punched through a wall in his home.  
Finally, he stated that he was withdrawn socially, had a 
limited social life and preferred to be alone.

In a November 1997 statement, the veteran's spouse reported 
numerous problems she faced due to the veteran's PTSD and 
described its impact on her family and their marital 
relationship.

In a December 1997 statement, Dr. Gaedden indicated that, due 
to his PTSD, the veteran suffered from depression, anxiety, 
anger outbursts, sleep disturbances with nightmares of his 
Vietnam experiences, and a flattened affect.

In January 1998, the veteran was afforded another formal VA 
psychiatric examination.  Unfortunately, the examination 
report reflects that the examiner did not have the 
opportunity to review the veteran's claims folder.  At the 
evaluation, the veteran discussed the history of his PTSD and 
reported that he had been married since 1970 and that he and 
his spouse had two children.  He described the marriage as 
strained and acknowledged that he had been violent to his 
spouse and son.  The veteran further stated that he had 
nightmares and flashbacks of his Vietnam experiences and was 
hypervigilant to stimuli.  He also indicated that he had 
problems trusting others and acknowledged having anger 
problems and episodes of violent behavior.  The veteran 
further stated that he preferred to be alone.

The mental status examination evaluation disclosed that the 
veteran did not suffer from auditory or visual 
hallucinations.  In addition, he denied having current 
homicidal or suicidal ideation.  The examiner noted that the 
veteran was taking psychiatric drugs to treat the condition 
and diagnosed him as having PTSD.  The examiner estimated 
that the veteran's GAF score was 65.

VA outpatient treatment records, dated from November 1997 to 
September 2003, reflect that the veteran was seen on numerous 
occasions for a battery of psychiatric symptoms consistent 
with those noted above, such as depression and panic attacks, 
as well as for survivor guilt.  An outpatient examiner 
estimated that the veteran's GAF score was 58.

In June 2003, the veteran was again formally examined by VA.  
At the outset of her report, the examiner indicated that she 
had reviewed the veteran's medical records and discussed his 
military, marital and professional history.  The veteran 
reported that he had a good relationship with his son and 
daughter but had no friends, which he described as a marked 
change from his early life because he had many friends when 
he attended high school and college.  The examiner noted that 
the veteran was employed by New York State and had worked 
there for 12 years.  She indicated that there was no evidence 
of a thought disorder or of hallucinations or delusions.  The 
examiner stated, however, that the veteran generally 
internalized his rage and "overly controlled" his emotions.

The veteran complained of having problems sleeping despite 
taking medications.  He stated that he had recurrent 
recollections of his Vietnam experiences and "distressing" 
dreams.  The examiner reported that the veteran had a 
markedly diminished interest in significant activities and 
feelings of detachment from others.  He also had difficulty 
concentrating and was hypervigilant, with an exaggerated 
startle sign.  The examiner diagnosed the veteran as having 
PTSD and estimated that his GAF score was 56.

In a February 2004 report, the veteran's treating VA 
counselor discussed his review of the veteran's treatment 
records.  In addition, he reported that the veteran continued 
to suffer from a range of PTSD-related psychiatric symptoms 
and, while noting the GAF score offered by the June 2003 
examiner, challenged that assessment, opining instead that a 
GAF score 51 more accurately reflected the degree of the 
veteran's psychiatric impairment.  

In a February 2004 statement, a private psychiatrist who 
treated the veteran "on and off" since the 1980s indicated 
that the veteran's chronic irritable bowel syndrome was a 
reflection of the severity of his PTSD.  The physician, Dr. 
Victor W. Ludewig, stated that the veteran's PTSD was also 
productive of recurrent episodes of anxiety, anger, 
depression, caused him to be absent from work, and caused him 
distress at home.

In April 2004, the veteran was again afforded a formal VA 
psychiatric examination.  At the outset of the report, the 
examiner discussed the history of the veteran's psychiatric 
disability, as well as his social and employment history.  
The veteran reported working for New York State for the past 
13 years but indicated that he was unhappy in that position; 
however, he reported that he believed that he had few 
employment options.  

The mental status examination revealed that the veteran had 
anxiety and depression, but that he did not suffer from 
delusions or hallucinations.  The veteran acknowledged having 
depression and suicidal ideation, but stated he did not have 
a plan or intent to commit suicide; he denied having 
homicidal ideation.  The veteran further reported having 
continued problems sleeping, including nightmares of his 
Vietnam experiences.  He also indicated that he had recurrent 
thought and flashbacks of his combat experiences, which were 
sometimes triggered by stimuli like the sound of a helicopter 
overhead.  The examiner diagnosed the veteran as having PTSD 
that was moderately to severely disabling.  Subsequent to 
offering this impression, the examiner estimated that the 
veteran's GAF score was 52.

Analysis

Disability evaluations are determined by comparing a 
veteran's current symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of the Fenderson case is 
warranted.  In that case, the United States Court of Appeals 
for Veterans Claims (Court) emphasized the distinction 
between a new claim for an increased evaluation of a service-
connected disability and a case in which the veteran 
expresses dissatisfaction with the assignment of an initial 
disability evaluation where the disability in question has 
just been granted service connection.  In the former case, 
the Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that the current level of disability is of primary 
importance when assessing an increased rating claim.  In the 
latter case, however, where, as here, the veteran has 
expressed dissatisfaction with the assignment of an initial 
rating, the Francisco rule does not apply; rather, the VA 
must assess the level of disability from the date of initial 
application for service connection and determine whether the 
level of disability warrants the assignment of different 
disability ratings at different times over the life of the 
claim-a practice known as "staged rating."  

The veteran's PTSD is rated as 10 percent disabling effective 
May 16, 1996, and 30 percent, effective April 26, 2000, under 
Diagnostic Code 9411.  The Board observes that, effective 
November 7, 1996, VA revised the criteria for diagnosing and 
evaluating psychiatric disabilities.  61 Fed. Reg. 52,695 
(1996).  

VA's General Counsel has held that where a law or regulation 
changes during the pendency of a claim for a higher rating, 
the Board must first determine whether the revised version is 
more favorable to the veteran.  In so doing, it may be 
necessary for the Board to apply both the old and new 
versions of the regulation.  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) (West 2002) can be no 
earlier than the effective date of that change.  The Board 
must apply both the former and the revised versions of the 
regulation for the period prior and subsequent to the 
regulatory change, but an effective date based on the revised 
criteria may be no earlier than the date of the change.  As 
such, VA must consider the claim pursuant to both versions 
during the course of this appeal.  See VAOPGCPREC 3-2000; 65 
Fed. Reg. 33,422 (2000); DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997).  

The General Counsel of VA has recently clarified that 
pursuant to precedent from the United States Supreme Court 
and the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), when a new statute is enacted or a 
new regulation is issued while a claim is pending before VA, 
VA must first determine whether the statute or regulation 
identifies the types of claims to which it applies.  If the 
statute or regulation is silent, VA must determine whether 
applying the new provision to claims that were pending when 
it took effect would produce genuinely retroactive effects.  
If applying the new provision would produce such retroactive 
effects, VA ordinarily should not apply the new provision to 
the claim.  If applying the new provision would not produce 
retroactive effects, VA ordinarily must apply the new 
provision.  See VAOPGCPREC 7-2003, 69 Fed. Reg. 25,179 
(2004).

Under the former criteria contained in Diagnostic Code 9411, 
a 10 percent rating was warranted when there was mild social 
and industrial impairment.  A 30 percent evaluation required 
that the PTSD be productive of definite impairment of social 
and industrial adaptability.  The term "definite" has been 
defined as "distinct, unambiguous, and moderately large in 
degree," representing a degree of social and industrial 
inadaptability that was "more than moderate but less than 
rather large."  O.G.C. Prec. 9-93 (Nov. 9, 1993); see also 
Hood v. Brown, 4 Vet. App. 301 (1993).  A 50 percent 
evaluation was assigned where the ability to establish or 
maintain effective or favorable relationships with people was 
considerably impaired and where the reliability, flexibility, 
and efficiency levels were so reduced by reason of 
psychoneurotic symptoms as to result in considerable 
industrial impairment.  A 70 percent evaluation required that 
the ability to establish and maintain effective or favorable 
relationships was severely impaired and that the 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment of the ability to obtain or 
retain employment.  To warrant a 100 percent evaluation, the 
attitudes of all contacts except the most intimate must have 
been so adversely affected as to result in virtual isolation 
in the community; or there must have been totally 
incapacitating symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or, as a 
result of the psychiatric disability, the individual must 
have been unable to obtain or retain employment.  Such 
criteria provided three independent bases for granting a 100 
percent disability evaluation.  See Johnson v. Brown, 7 Vet. 
App. 95, 97 (1994).

In addition, 38 C.F.R. § 4.16(c) (1996), which was repealed 
when the revised criteria for rating psychiatric disabilities 
became effective, provided that where the veteran's mental 
disorder was assigned a 70 percent evaluation, and that 
mental disorder precluded a veteran from securing or 
following a substantially gainful occupation, the mental 
disorder must be assigned a 100 percent evaluation under the 
appropriate diagnostic code.  Johnson v. Brown, 7 Vet. App. 
at 97; see also Norris v. West, 12 Vet. App. 413, 418-19 
(1999).

Under the revised criteria, a 10 percent rating requires 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  A 
30 percent rating is warranted when PTSD is productive of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, and recent events).  A 50 
percent evaluation requires that the PTSD result in 
occupational and social impairment, with reduced reliability 
and productivity, due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more frequently than once per week; difficulty in 
understanding complex commands; impairment of short and long 
term memory (e.g. retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  A 70 evaluation for PTSD is warranted 
when the disability is productive of occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  A 100 percent evaluation requires 
that the disability be productive of total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.

After a careful review of the record, and resolving all 
reasonable doubt in the veteran's favor, the Board finds that 
the evidence shows that the veteran's PTSD has been severely 
disabling and warrants a 70 percent rating since May 16, 
1996, the date of service connection.  In reaching this 
conclusion, the Board notes that the psychiatrist who 
performed the July 1996 VA psychiatric examination estimated 
that his GAF score was 36.  In this regard, the Board 
observes that according to both the Third Edition, Revised, 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders DSM-III-R (DSM-III-R) 
as well as Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, (DSM-IV), a GAF score of 36 
reflects severe psychiatric disability and contemplates major 
impairment in several areas, such as work, family relations, 
judgment, thinking and mood.  

This determination is also buttressed by the findings and 
conclusions in the VA outpatient treatment records and the 
reports of the veteran's treating counselor at Catholic 
Charities, who in January and December 1997 reports indicated 
that the veteran once physically struck a co-worker and had 
numerous work-related, interpersonal conflicts, including 
anger outbursts and attendance problems.  She added that the 
veteran's would have advanced considerably further if not for 
his PTSD.  Dr. Gaedden also stated that the veteran had 
agitation and anxiety, as well as considerable difficulty 
maintaining effective relationships, with few friends.  In 
addition, she indicated that he suffered from severe 
depressive episodes, during which time he was unable to 
function.  Finally, she reported that, due to his PTSD, the 
veteran was lethargic, hopeless, fatigued, suicidal, and had 
anger outbursts, sleep disturbances, nightmares of his 
Vietnam experiences and a flattened affect.

The above findings are consistent with the veteran's sworn 
November 1997 testimony, which reflects that due to his PTSD 
he had a great deal of tension that was productive of 
employment-related problems, as well as hostility, panic 
attacks anxiety, and, most significantly, severe depression 
accompanied by suicidal ideation.  As a result, the veteran 
acknowledged that he had impaired impulse control with 
unprovoked irritability with periods of violence, which is 
reflected in his striking his daughter and punching through a 
wall in his home.  During the proceeding, he also noted that 
he was withdrawn socially, had a limited social life and 
preferred to be alone.

The January 1998 VA psychiatric examination report, which was 
compromised by the examiner's inability to review the 
veteran's claims folder, shows that the examiner estimated 
that the veteran's GAF score was 65.  The Board notes, 
however, that as discussed below, that GAF score is 
inconsistent with the impression of various other examiners, 
and in any event, the report shows that the veteran 
complained of suffering from many of the same symptoms noted 
above.

In this regard, the Board observes that the June 2003 VA 
examination report reflects that the veteran internalized his 
rage and "overly controlled" his emotions, and had problems 
sleeping despite taking medications.  He also had recurrent 
recollections of his Vietnam experiences and "distressing" 
dreams.  Significantly, the examiner reported that the 
veteran had a markedly diminished interest in significant 
activities and feelings of detachment from others, and 
suffered from impaired concentration and hypervigilance.  
That examiner estimated that his GAF score was 56.

In addition, in his February 2004 report, the veteran's 
treating VA counselor stated that the veteran continued to 
suffer from a range of PTSD-related psychiatric symptoms and 
challenged the GAF score offered by the June 2003 examiner, 
arguing instead that a GAF score 51 more accurately reflected 
the degree of the veteran's psychiatric impairment.  
Consistent with that impression, in a February 2004 
statement, the veteran's private psychiatrist noted that the 
veteran's PTSD was productive of recurrent episodes of 
anxiety, anger, depression, caused him to be absent from 
work, and caused him distress at home.

Finally, the examiner who performed the April 2004 VA 
psychiatric examination reported that the veteran suffered 
from depression and suicidal ideation, continued to have 
problems sleeping, including nightmares, as well as recurrent 
thought and flashbacks of his combat experiences.  He 
diagnosed the veteran as having PTSD and estimated that the 
veteran's GAF score was 52.  

With regard to the GAF scores offered by the April 2003 and 
February and April 2004 VA examiners, the Board observes that 
according to DSM-III-R and DSM-IV, GAF scores ranging from 51 
to 58 reflect a psychiatric disability productive of symptoms 
such as having no friends or being unable to keep a job.  
Accordingly, the Board finds that the evidence, since the 
date of service connection, indicates that the veteran's PTSD 
most closely approximates the criteria for a 70 percent 
rating.

The Board further finds, however, that the preponderance of 
the evidence is against a finding that the veteran's PTSD 
warrants a total schedular evaluation.  In reaching this 
latter conclusion, the Board points out that the veteran has 
been employed on a full-time basis in a stable job and has 
been married since 1970.  Further, he has maintained 
relationships with both his son and his daughter.  Thus, the 
evidence clearly shows that the attitudes of all contacts 
except the most intimate must have not been so adversely 
affected as to result in virtual isolation in the community, 
that he suffers from totally incapacitating symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior, or that he is unemployable due to his 
PTSD.  Similarly, because his PTSD productive of total 
occupational and social impairment, a higher rating under the 
revised criteria is likewise not warranted.

The above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that the veteran's psychiatric disability 
reflects so exceptional or unusual a disability picture as to 
warrant the assignment of an initial evaluation higher than 
70 percent on an extraschedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).  There is no indication that the disability 
results in marked interference with employment (i.e., beyond 
that contemplated in the assigned evaluation) for any period 
since the grant of service connection.  Moreover, the 
condition is not shown to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of such factors, the Board is not 
required to remand the claim to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, an initial 70 percent rating for PTSD, 
effective from May 16, 1996, is granted.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


